Mr. Justice Clark delivered the opinion of the court. Abstract of the Decision. 1. Libel and slander, § 100*—when count in declaration demurrage. In an action for libel, a count in the declaration alleging that the libel accused plaintiff of asking payment of a bribe as a building inspector, held demurrable for the reason that it contained no inducement or colloquium, and lacked the averments that there was an office in the city of building inspector; that the plaintiff was such inspector and had such duties to perform; that the building was in the city and that a permit was necessary; and that the city had provided by ordinance rules relating to the erection or alteration of buildings, and there was no averment that any fee was required for a permit. 2. Libel and slander, § 96*—necessity of inducement. Where a count is totally lacking in the inducement, the requirement of an inducement cannot be supplied in those portions of the count called the innuendos. 3. Limitation oe actions, § 67*—when amended count in declaration does not set up new cause of action. An amended count in an action for libel does not set up a new cause of action where the cause of action stated in both the original and amended counts refers to the publication of the same alleged libelous matter.